MEMORANDUM **
Francisco Banda appeals the district court’s order revoking his supervised release and imposing sentence. He contends that the supervised release regime violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348,147 L.Ed.2d 435 (2000), Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the imposition of the maximum penalty depends upon a fact not found by the jury. This contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.2006) (holding that because supervised release is imposed as part of the sentence authorized by the fact of conviction and requires no judicial fact-finding, it does not violate the Sixth Amendment principles recognized by Apprendi and Blakely; that a district court’s decision to revoke supervised release and impose associated penalties is for the same reasons constitutional; and that because the revocation of supervised release and imposition of an additional term of imprisonment is discretionary, neither violates Booker).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.